COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Tetra Technologies, Inc. v. David Alleman and Alleman Consulting,
                          LLC

Appellate case number:    01-19-00049-CV

Trial court case number: 2018-66742

Trial court:              269th District Court of Harris County

        On July 9, 2019, this Court abated this appeal pending the trial court’s resolution of a
related matter. Since then, appellees have filed several status report in this Court, the most
recent on July 21, 2021. The last status report indicated trial was scheduled on the two-week
docket beginning August 16, 2021.

        Appellees are hereby ordered to file an eighth status report within 14 days from the date
of this order. The status report should advise this Court of the status of any related trial court
proceedings.

       It is so ORDERED.


Judge’s signature:     _________/s/ Julie Countiss______________________
                               Acting individually

Date: April 12, 2022